Exhibit 10.27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT #3  TO

STT-MRAM JOINT DEVELOPMENT AGREEMENT

This Amendment #3  (the “Amendment No. 3”) is entered into by and between
Everspin Technologies, Inc.  (“Everspin”), and GLOBALFOUNDRIES Inc.
 (“GLOBALFOUNDRIES”), and amends and supplements that certain STT-MRAM Joint
Development Agreement between the parties dated October 17, 2014, as amended
(the “Agreement”).  This Amendment No. 3 is effective as of January 1, 2018 (the
“Amendment Effective Date”).

WHEREAS Everspin and GLOBALFOUNDRIES have agreed  to modify the cost sharing
associated with 28nm and 22nm Project Costs; and

WHEREAS Everspin and GLOBALFOUNDRIES wish to reduce the royalty percentages due
for MRAM products manufactured by GLOBALFOUNDRIES;

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:

1.          All capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings given such terms in the Agreement and,
unless otherwise specified, references to Sections refer to Sections of the
Agreement.

2.          Section 1.1 is deleted in its entirety and replaced with the
following:

“The term of this Agreement shall have a period lasting five (5) years from the
Effective Date; provided, however, that if the term of a duly executed Statement
of Work extends beyond the term of this Agreement, this Agreement shall end
three (3) months after such Statement of Work is completed, expires or is
terminated.  During this three (3) month time frame, the Parties will discuss in
good faith either a new development agreement for advanced STT-MRAM development
or additional SOW’s to be executed under this Agreement.”

3.          The following shall be appended to the end of Section 2.4:

“Notwithstanding the escalation path described above,  [*] and [*] shall [*];
provided it is consistent with [*], such as [*], and/or [*].”

4.          The following shall be appended to the end of Section 3.2:

 

 



1

--------------------------------------------------------------------------------

 



“Beginning in 2019, unless otherwise agreed upon by the Parties, Everspin will
bear and pay exclusively for all Project Costs incurred for the [*] and
GLOBALFOUNDRIES will bear and pay for all the Project Costs for the [*].”

5.          Section 3.7 is deleted in its entirety and replaced with the
following:

“For Project Costs incurred in 2018 (“2018 Project Costs”), Everspin shall pay
GLOBALFOUNDRIES a maximum of [*] pursuant to the business processes and terms
outlined in Section 3.4 of the Agreement.”

6.          Section 7.1.3 is deleted in its entirety and replaced with the
following:

“7.1.3   grant sublicenses thereunder (to the extent contained in the Design
Information) solely to its customers, contractors, university collaborators and
IP providers/EDA vendors, and to such customers’ contractors and IP
providers/EDA vendors (collectively, “Everspin Sublicensees”), the sublicenses
so granted to be of scope that includes only the GLOBALFOUNDRIES IP that is
necessary to design, develop and test, or assist Everspin or Everspin customers
with designing, developing and testing, STT-MRAM Devices to be manufactured
solely by GLOBALFOUNDRIES, and that restricts such Everspin Sublicensees from
using such GLOBALFOUNDRIES IP for any purposes other than designing, developing
and testing, or assisting Everspin or Everspin customers with designing,
developing and testing, such STT-MRAM Devices.  If such Everspin Sublicensees
are universities, Everspin will notify GLOBALFOUNDRIES and any publication
related to STT-MRAM design, development or testing allowed under this Section
7.1.3 shall include an acknowledgement to Everspin and/or GLOBALFOUNDRIES as
relevant, and;”

7.          Section 7.2.3 is deleted in its entirety and replaced with the
following:

“7.2.3   grant sublicenses thereunder (to the extent contained in the Design
Information) to its Customers, contractors,  university collaborators and IP
providers/EDA vendors, and to such customers’ contractors and IP providers/EDA
vendors,  (collectively, “GLOBALFOUNDRIES Sublicensees”), the sublicenses so
granted to be of scope that includes only the Everspin IP that is necessary to
design, develop and test, or assist GLOBALFOUNDRIES or GLOBALFOUNDRIES Customers
with designing, developing and testing, STT-MRAM Devices to be manufactured
solely by GLOBALFOUNDRIES, and that restricts such GLOBALFOUNDRIES Sublicensees
from using such Everspin IP for any purposes other than designing, developing
and testing, or assisting GLOBALFOUNDRIES or GLOBALFOUNDRIES Customers with
designing, developing and testing, such STT-MRAM Devices; provided that during
the Exclusivity Period for any STT-MRAM Device no sublicense granted pursuant to
this Section 7.2.3 shall include the ability for the third party to design and
develop STT-MRAM Devices which [*].  If such GLOBALFOUNDRIES Sublicensees are
universities, GLOBALFOUNDRIES will notify Everspin and any publication related
to STT-MRAM design, development or testing allowed under this Section





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2

--------------------------------------------------------------------------------

 



7.2.3 shall include an acknowledgement to Everspin and/or GLOBALFOUNDRIES as
relevant, and”

8.          The following shall be added as Section 7.4.3:

“7.4.3.  In the event that, prior to the expiration of the relevant Exclusivity
Period, GLOBALFOUNDRIES unilaterally and without prior warning, issues an end of
life notice as permitted under the MA for an Everspin Discrete STT-MRAM Device,
the Parties mutually agree (acting in good faith) to negotiate either (i) a
 have-made license, which may include either license fees and/or royalties, to
Everspin under the GLOBALFOUNDRIES IP to enable the manufacture of Discrete
STT-MRAM Devices for Everspin, such license to include transition support if
needed to enable another foundry, or (ii) another commercially reasonable plan
to continue manufacture of such Discrete STT-MRAM Device by GLOBALFOUNDRIES for
a minimum of [*] or until such date as another foundry has been identified and
qualified for volume production.  Failure to come to mutual agreement on (i) or
(ii) above shall not constitute a breach of the Agreement.  Neither Party will
rely on the successful conclusion of such negotiations and any business decision
either Party makes in anticipation of reaching agreement is at the sole risk of
the Party making the decision, even if the other Party is aware of, or has
indicated approval of, such decision.  Each Party will be responsible for its
own expenses and costs related to these discussions and neither Party is
authorized to make any commitments or statements on behalf of the other.”

9.          The following shall be added as Section 12.5:

“12.5.   Should Everspin terminate this Agreement for cause pursuant to Section
12.1.1 solely as a result of GLOBALFOUNDRIES’ breach of Section 7.4.3, then
Sections 2.4, 3.4, 3.7, 4, 6 through 9 (other than 7.2, 7.3, 7.4, 7.6, 8.2 and
8.3), and 12 through 17 (other than 13.2), 20, 21.4, and 21.8 will survive
expiration of this Agreement.”

10.        Section 17.1 is deleted in its entirety and replaced with the
following :

“In the event GLOBALFOUNDRIES manufactures and sells or transfer wafers
containing production qualified Embedded STT-MRAM Devices that utilize Design
Information to Customers (“Royalty Wafer”), then pursuant to Section 17.4
GLOBALFOUNDRIES shall pay Everspin a royalty percentage of the net selling
price, excluding all amounts for bump, packaging and test, for each Royalty
Wafer as shown below (“Royalty Amount”).

17.1.1  For the first one thousand (1,000) Royalty Wafers sold or transferred to
Customers, a royalty of [*]%.

17.1.2  For all Royalty Wafers sold or transferred to Customers during the [*]
years following the period set forth in Section 17.1.1, a royalty of [*]%.





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3

--------------------------------------------------------------------------------

 



17.1.3  For all Royalty Wafers sold or transferred to Customers during the [*]
years following the period set forth in Section 17.1.2, a royalty of [*]%.

GLOBALFOUNDRIES’ obligation to pay any royalties to Everspin pursuant to this
Agreement will terminate when the time period set forth in Section 17.1.3 has
passed.”

11.        Miscellaneous

All references to the Agreement in any other document shall be deemed to refer
to the Agreement as modified by this Amendment No. 3.  Except as modified by
this Amendment No. 3, all of the terms and conditions of the Agreement shall
remain in full force and effect.  In the event that the terms of this Amendment
No. 3 conflict with the terms of the Agreement, the terms of this Amendment No.
3 shall control.

12.        EXECUTION

This Amendment No. 3 may be executed in any number of counterpart originals,
each of which shall be deemed an original instrument for all purposes, but all
of which shall comprise one and the same instrument.  This Amendment No. 3 may
be delivered by electronic mail or facsimile, and a scanned version of this
Amendment No. 3  shall be binding as an original.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.

 

 

 

 

 

 

Everspin Technologies, Inc.

    

GLOBALFOUNDRIES Inc.

 

 

 

By:

/s/ Angelo Ugge

 

By:

/s/ David Bennett

 

 

 

Printed
Name:

Angelo Ugge

 

Printed
Name:

David Bennett

 

 

 

Title:

Vice President, Corp. Business Dev.

 

Title:

VP, Strategic Agreements & Initiatives

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4

--------------------------------------------------------------------------------